Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is response to the communication filed on 11/03/2020. There are a total of 20 claims pending in the application; no claims have amended, canceled, or added.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.
INFORMATION CONCERNING CLAIMS:
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,452,537 B2 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, the claims of the patent recite a non-volatile system and method, while the claims of instant application recite a data system and apparatus. There are also, as shown in table below, there are some difference in the claims language but the claims are not patentably distinct from each other.

10.	Claim 1 of instant application (Application No. 16/586,865) is compared to claim 11 of Patent No. 10,452,537 B2 in the following table:
Patent No. 10,452,537 B2   
Application No. 16/586,865
Claim 11:
 11. A method for initially sorting data in a non-volatile memory system, wherein the non-volatile memory system has a plurality of sub-drives each associated with a different data temperature range, comprising a controller of the non-volatile memory system: 

comparing logical addresses of data in a received host write command to logical addresses of data in the list of most recent host writes for the one of the plurality of sub-drives; and 

when a logical address of data in the received host write command is present in the list, automatically routing the data in the received host write command to a different one of the plurality of sub-drives associated with a hotter data temperature range than the one of the plurality of sub-drives.
Claim 1:
A machine-implemented method, comprising: 













receiving incoming data; and
writing the incoming data to another sub-drive of the plurality of sub-drives when an address of the incoming data is represented in the list, wherein the another sub-drive is associated with a data temperature range hotter than the at least one sub-drive.




Response to Remarks
Applicant argument regarding rejection under 35 USC § 112 have been fully considered and they have been persuasive. Thus, the claim rejection under 35 USC § 112 is withdrawn. .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
February 10, 2021